DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Aug, 2022 has been entered. 

Election/Restrictions
Applicant elected cilengitide without traverse in the reply filed on 9 May, 2019.  

Claims Status
Claims 1, 5-8, and 12-17 are pending.
Claims 5 and 12-17 are withdrawn due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (J. Thromb. Haemost. (2011) 9 p593-602) in view of Mas-Moruno et al (Anti-Canc. Agents. Med. Chem. (2010) 10(10) p753-768) and the web page of the Sepsis Alliance (https://web.archive.org/web/20150908101001/https://www.sepsis.org/sepsis/treatment/, available online 2015).  
Hsu et al discuss the treatment of endotoxemic syndromes via an αVβ3 dependent pathway (title).  Rhodostomin (Rn), was used to treat LPS endotoxemia in vivo (abstract).  It was demonstrated that the material was binding to αVβ3 (p595, 2nd column, 5th paragraph), that the effect of removing αVβ3 via siRNA had essentially the same effects as treatment with Rn, and that that molecule had no beneficial effect in such cells (i.e. that Rn is an αVβ3 antagonist).  In an animal model, mice were injected with LPS, then immediately injected with Rn (p595, 1st column, 3d paragraph).  The abstract discusses septic shock; i.e. this is a model of septic shock.  Treated mice had a greater survival rate than untreated mice (p596, 2nd column, 7th paragraph, continues to p597).
The difference between this reference and the claimed invention is that the authors use a different therapeutic compound and do not discuss additional treatments.
Mas-Moruno et al discuss cilengitide (title).  This compound is the first superactive αVβ3 inhibitor (abstract), the same mechanism of action as Rn in Hsu et al.
The webpage of the Sepsis Alliance discusses the treatment of sepsis, which includes antibiotics (2nd paragraph) and IV fluids (3d paragraph).  
Therefore, it would be obvious to use the compound of Mas-Moruno et al for the compound of Hsu et al, as a simple substitution of one known element (the Rn of Hsu et al) for another (the cilengitide of Mas-Moruno et al) yielding expected results (αVβ3 inhibition).  As this is the mechanism that Hsu states is responsible for the activity of Rn, an artisan in this field would attempt this intervention with a reasonable expectation of success.
Furthermore, it would be obvious to continue with the antibiotic treatment and IV fluids described by the webpage of the Sepsis Alliance, to further improve the treatment described by Hsu et al.  Note that the courts have ruled that it is obvious to combine to elements, each of which is taught by the prior art, in order to form an invention used for the same purpose (MPEP 2144.06(I)).
Mas-Moruno et al render obvious substitution of cilengitide for Rn, rendering obvious claims 1, 6, and 7.  The webpage of the Sepsis Alliance renders obvious further treatment with antibiotics and IV fluids, rendering obvious claim 8.
response to applicant’s arguments:
	Applicant argued that cilengitide blocks pathogen binding to the endothelium, while Rn does not.  This is supported by a declaration under 37 CFR 1.132 by Prof. Steven Kerrigan, applicant.
Applicant's arguments filed 16 Aug, 2022 have been fully considered but they are not persuasive.

There are two issues with the experiment described in the declaration.  First, it is not clear what it is showing.  The second is that it is not clear how significant the experiment is to a person of skill in the art (i.e., a health care professional).
In their declaration, Prof. Kerrigan describes an in vitro model of pathogen binding to the endothelium.  Endothelial cells were treated with the therapeutic for 1 hr, then blocked with 1% BSA for 2 hrs, then exposed to the pathogen.  In this experiment, cilengitide blocked pathogen binding while Rn had no significant effect.  In addition, experiments are described to show that pathogen binding to the endothelium plays a role in the disease.  It is not clear how well this model reflects treatment of a patient with sepsis.  As noted in the previous office action, Spreghini et al (J. Infect. Dis. (1999) 180 p156-166) teaches that pathogenicity correlates to binding of ECM proteins, and that at least one of the pathogens has a variant of the αvβ3 integrin receptor.  Cheung et al (J. Clin. Invest. (1991) 87(6) p2236-2245) teaches that a bacterium uses solution fibrinogen as a bridging ligand.  The experimental protocol described in applicant’s declaration avoids these mechanisms of binding.  It is clear that the model does not reflect all the biology involved in pathogen binding.
In addition, the model uses a very long blocking step.  After incubation with the therapeutic, the cells are blocked for 2 hours.  Dahms (presentation of 2 May, 05 at The Medical College of Wisconsin) discusses the Biacore device (first page) which looks at binding between biological molecules (2nd page).  A ligand is bound to a sensor surface, and an analyte is passed over the ligand and binds to it (6th page).  Once the analyte flow stops, the analyte leaches off in the flow cell (p48).  Note that the timeframe is much lower than the 2 hours used by applicants, note p35 and p38, which show the analyte leaving on a timescale of seconds to minutes.  These curves show a rising level of material bound to the ligand as the analyte flows, followed by a decreasing amount as it washes off once the analyte is no longer being sent to the surface; note the exponential fall of the level of material on the surface (note p48).  As cilengatide is known to have a very high affinity (Dechantsreiter et al, J. Med. Chem. (1999) 42 p3033-3040, table 1, p3034, 2nd column, top of page, previously cited), it is quite possible that all that applicant has demonstrated is that Rn has a much faster Koff than cilengatide.  The possibility that applicant’s experiment does not reflect what actually happens is supported by Hsu et al.  As noted in the rejection, the reference noted that more mice survived when treated with Rn in an in vivo model than non-treated mice.  This contrasts with applicant’s results showing that Rn has no effect.
Finally, even if the effects described in the declaration are real, it is not clear how this would be of practical significance to a person of skill in the art.  The claims are drawn to a method of treating sepsis; the relevant person of skill in the art would be a person treating sepsis, i.e. a medical professional.  Such a professional is interested in the outcome of the treatment; will the therapy provide a benefit to the patient.  Unless the mechanism of action changes how the drug is used, it is of little relevance to such a professional.  At best, all that applicant has shown is that the claimed invention works via a different mechanism than Rn.  But without an explanation of how this would change how the therapy is administered (i.e. practical significance), it is not sufficient to overcome the rejection (MPEP 716.02(b)(I)).  Applicant has argued that pathogen binding to the endothelium is important in sepsis to try and show significance, but without an explanation of how this would change the behavior of a medical professional, it is not enough.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658